Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 103 rejections, Applicants argue “Myers, however, does not disclose or suggest determining, based on the received plurality of alerts whether a power outage has occurred, much less that a power outage has occurred based on whether receiving the plurality of alerts is increasing at a rate greater than a second threshold, as required by claim 1. In contrast, the threshold in Myers is not based on received alerts, but is based on failures associated with vehicles attempting to obtain information via a wireless network. That is, the failure rate in Myers is not based on receiving alerts, but is based on failed wireless connection attempts to obtain data.”
	Examiner’s position is that Myers discloses “[if] the CC30 (failure) rate were to exceed the 40% threshold during the peak hours, an alert would be generated indicating a service outage.” In other words, in order to determine the CC30 (failure) rate and to determine that the CC30 (failure) rate exceeds the 40% threshold, the CC30 failures would first have to be alerted or indicated. The CC30 (failure) rate implies that the failures (or failure alerts) are changing at a rate. The CC30 (failure) rate exceeding (go beyond, see definition of exceed, Web dictionary) the 40% threshold implies that the CC30 failures (or failure alerts) are increasing at a rate greater than the threshold. Thus, 
Applicants further argue “even if, for the sake of argument, the CC30 failure rate in Myers was associated with receiving alerts, the threshold in Myers is not based on alerts or failures increasing at a rate greater than a second threshold, as would be required by claim 1. That is, Myers discloses determining whether a call code failure rate exceeds a threshold, not based on whether a number of failures is increasing at any particular rate, much less at a rate greater than a second threshold, as would be required by claim 1. In contrast, Myers discloses determining an overall failure rate with wireless connections.”
Examiner repeats his position as discussed above. The CC30 (failure) rate implies that the failures (or failure alerts) are changing at a rate. The CC30 (failure) rate exceeding (go beyond, see definition of exceed, Web dictionary) the 40% threshold implies that the CC30 failures (or failure alerts) are increasing at a rate greater than a second threshold. Thus, Myers discloses “determining, based on the received plurality of alerts, whether a power outage has occurred based on at least one of: whether a rate associated with receiving the plurality of alerts is increasing at a rate greater than a second threshold”.


Applicant’s remaining arguments have been considered but are traversed in view of discussions presented in the prior office action.

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 30, 2021